Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 3/9/2021, wherein claims 1-23 are pending and claims 6 and 17-19 are withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16985135 (reference application) and further in view of Kurtz. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of app. ‘135 discloses the subject matter of claim 1 of the instant application except for the hand-cover comprises a same shared pocket; wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate 
Kurtz teaches a mitten (1) having a hand-cover (3,4) that comprises a same shared pocket (para. 8, fig. 2); wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers, such that a same mitten is configured to be removably worn on either a right hand or a left hand of the human (para. 8, fig. 2), the arm grabber (8 including silicone on inside edge)(paras. 44,33) is configured to removably grip around a circumference of an upper portion of the arm above an elbow of the arm (para. 47),  and the hand cover is configured to protect the human from self-inflicted nail scratches (paras. 8,34, thick fabric).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified claim 1 of app. ‘135 to include the hand-cover comprises a same shared pocket; wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers, such that a same mitten is configured to be removably worn on either a right hand or a left hand of the human, the arm grabber is configured to removably grip around a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-16, 20-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared 
Claim 22 recites the limitation “a thickness of the hand-cover is substantially thicker than a thickness of the elongate-sleeve”. This limitation lacks support in the original disclosure and therefore constitutes new matter because applicant’s spec provides that the hand cover may be more thick or plush than the elongate sleeve (para. 60) but the examiner does not find support for the hand-cover being “substantially” thicker than a thickness of the elongate-sleeve.

All remaining claims are rejected as depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-16, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers” because this feature is not described in applicant’s originally filed specification or shown in the figures. Additionally, applicant claims “a mitten” and a mitten by definition has a separate thumb section (merriam-webster.com defines mitten as “a covering for the hand and wrist having a separate section for the thumb only”). However, in view of applicant’s amendment, for the purposes of the prior art rejection, the examiner is interpreting the term “mitten” as further including hand coverings that do not have a separate thumb section.
Regarding claim 21, it is unclear what the applicant means by “ the hand-cover is a separate component from the elongate-sleeve” because the hand-cover and elongate-sleeve are attached to each other in the applicant’s invention and therefore  it is not clear how the applicant considers the hand cover to be a separate component from the elongate sleeve. Is the applicant trying to claim that there is a seam between the two parts, or is the applicant trying to claim that the structure of the hand cover and the 
Regarding claim 22, The term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much thicker the hand-cover needs to be than a thickness of the elongated-sleeve in order to be considered “substantially thicker”. Applicant’s spec provides that the hand cover may be more thick or plush than the elongate sleeve (para. 60), but does not describe how much thicker the hand-cover is.


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5,7,8, 10,11, 14, 15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (U.S. Patent No. 2069643).
Regarding claim 1, Burke teaches a mitten (fig. 1) configured for use on a hand and on a same arm of a human (fig. 2), wherein the mitten comprises: a hand-cover (2 excluding B) that is configured to cover the hand and to at least removably cover fingers of the hand when the hand-cover is being worn on the hand (would reasonably cover wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket (a wearer can place their hand in the mitten such that their thumb and fingers are all removable located within 2 excluding B), such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers (hand-cover is 2 excluding B and therefore only has one pocket without separate thumb and finger openings), such that a same mitten is configured to be removably worn on either a right hand or a left hand of the human (a left hand or right hand can be placed in the glove such that the same mitten can be removably worn on either a right hand or a left hand of the human) wherein the hand-cover is configured to protect the human from self-inflicted nail scratches (covers the hand and therefore would reasonably protect the human from self-inflicted nail scratches); an elongate-sleeve (1 excluding 2) that is hollow (figs. 1,2), wherein when the mitten is being worn by the human, a majority of the arm is removably located within the elongate-sleeve (fig. 2), wherein the elongate-sleeve is attached to the hand-cover (figs 1,2); an arm-grabber (16,17 at end of mitten), that is configured to removably grip around a circumference of an upper portion of the arm above an elbow of the arm, wherein the arm-grabber is attached to a proximal-end of the elongate-sleeve, disposed opposite from the hand-cover (figs. 1,2) (pg. 1, col. 2, lines 47-55).
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior 

    PNG
    media_image1.png
    769
    481
    media_image1.png
    Greyscale


	For claims 2 and 21, the elongate sleeve is redefined as above A, see annotated fig., and the hand cover is redefined as below A, excluding B, see annotated fig. 

Regarding claim 2, Burke teaches the mitten further comprises a wrist- union (A, see annotated figure) , wherein the wrist-union is located where the elongate-sleeve attaches to the hand- cover (fig. 2)(examiner notes that applicant’s spec teaches that the wrist union does not have to be a separate physical structure (para. 49)).

    PNG
    media_image2.png
    682
    421
    media_image2.png
    Greyscale

	Regarding claim 21, Burke teaches the hand-cover (below A, excluding B) is a separate component from the elongate-sleeve (above A)( separate components because they are separated by A).

	Regarding claim 3, Burke teaches the elongate-sleeve comprises at least one access-slit (slit having fastener (3), figs. 1,2); wherein the at least one access-slit is a length-wise opening in the elongate-sleeve (figs. 1,2).
Regarding claim 4, Burke teaches the length-wise opening runs in a direction that is substantially parallel with a longitude of the elongate-sleeve (figs. 1,2).

Regarding claim 7, Burke teaches the at least one access-slit is sized to permit passage of portions of one or more medical devices (the preceding limitation is considered to recite an intended use of applicant’s invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The slit is long and opens wide (fig. 1) and therefore would be expected to permit passage of portions of one or more medical devices ).
Regarding claim 8, Burke teaches the portions of the one or more medical devices are one or more of: a region of medical-tubing, a region of cable, a region of wiring, a region of cord (the preceding limitation is considered to further limit the intended use claimed in claim 7. The slit would be expected to permit passage of one or more of: a region of medical-tubing, a region of cable, a region of wiring, a region of cord due to the length and width of the slit (fig. 1)).
Regarding claim 10, Burke teaches the mitten further comprises one or more attachment-anchors (loops attaching 7 to 6, figs. 1,2); wherein the one or more attachment-anchors are located on an exterior of the mitten (fig. 2); wherein the one or more attachment-anchors are for removable attachment of at least one article (7) to the mitten (figs. 1,2).
Regarding claim 11, Burke teaches the one or more attachment-anchors are loop or hook structures (figs. 1,2).

are configured to come into removable physical contact with skin of the arm  (8 is removable and therefore the interior of 1 including the interior of 1 configured to be under 8 is configured to come into removable physical contact with skin of the arm ), wherein the majority of the interior portions are at least substantially liquid impermeable to minimize the elongate-sleeve from absorbing medicaments applied to the skin within the elongate-sleeve (pg. 1, col. 1, lines 5-31, col. 2, lines 24-33).
Regarding claim 15, Burke teaches interior portions of the hand-cover are at least substantially liquid impermeable to minimize the hand-cover from absorbing medicaments applied to skin within the hand-cover (pg. 1, col. 1, lines 5-31, 49-54, col. 2, lines 29-33).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitaoulis (U.S. 20130125901).
Regarding claim 1, Pitaoulis teaches a mitten (10) configured for use on a hand and on a same arm of a human (fig. 7) , wherein the mitten comprises: a hand-cover (C, see annotated fig.) that is configured to cover the hand and to at least removably cover fingers of the hand when the hand-cover is being worn on the hand (fingers can be positioned through 30 (para. 43) while hand cover is worn); wherein the hand-cover comprises a same shared pocket (within C); wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers, such that a same mitten is configured to be removably worn on either a right hand or a left hand of the human (fig. 7, paras. 39,40, can be worn on left or right hand); wherein the hand-cover is configured to protect the human from self-inflicted nail scratches (can protect wearer from self-inflicted nail scratches at least due to material covering nails, para. 39) ; an elongate-sleeve (D, see annotated fig.) that is hollow, wherein when the mitten is being worn by the human, a majority of the arm is removably located within the elongate-sleeve(fig. 7), wherein the elongate-sleeve is attached to the hand-cover (figs. 3,7); an arm-grabber (24), that is configured to removably grip around a circumference of an upper portion of the arm above an elbow of the arm (figs. 3,7), wherein the arm-grabber is attached to a proximal-end of the elongate-sleeve (fig. 3), disposed opposite from the hand-cover (fig. 3).
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

Regarding claim 9, Pitaoulis teaches the mitten further comprises one or more tubing-holes (30)(paras. 43,45); wherein the one or more tubing-holes are located on an exterior of the mitten between the arm-grabber and a tip of the hand-cover (figs. 3,7); wherein the one or more tubing-holes are through holes from an exterior of the mitten to an interior of the mitten (paras. 43,45); wherein the one or more tubing-holes are sized for passage of one or more of: a portion of medical tubing, a portion of medical device cabling, a portion of medical device wiring, or a portion of medical tubing cord (paras. 43,45).

    PNG
    media_image3.png
    357
    458
    media_image3.png
    Greyscale

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz (U.S. 20100186139).
Regarding claim 1, Kurtz teaches a mitten (1) configured for use on a hand and on a same arm of a human (fig. 2), wherein the mitten comprises: a hand-cover (3,4) that is configured to cover the hand (fig. 2) and to at least removably cover fingers of the hand when the hand-cover is being worn on the hand (user can curl fingers downward and 5 can be rolled or stretched upward (5 is stretchy, para. 45) so as to expose the wearer’s fingers when the hand-cover is worn); wherein the hand-cover comprises a same shared pocket (para. 8, fig. 2); wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers, such that a same mitten is configured to be removably worn on either a right hand or a left hand of the human (para. 8, fig. 2); wherein the hand-cover is configured to protect the human from self-inflicted nail scratches (paras. 8,34, thick fabric); an elongate-sleeve (5 excluding 8) that is hollow (paras. 44,45,50), wherein when the mitten is being worn by the human, a majority of the arm is removably located within the elongate-sleeve (para. 47), wherein the elongate-sleeve is attached to the hand-cover (fig. 2); an arm-grabber (8 including silicone on inside edge)(paras. 44,33), that is configured to removably grip around a circumference of an upper portion of the arm above an elbow of the arm, wherein the arm-grabber is attached to a proximal-end of the elongate-sleeve, disposed opposite from the hand-cover (paras. 33,44,47).
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 23, Kurtz teaches a maximum width of the hand-cover, when not being worn by the human, is substantially wider than a maximum width of the elongate-sleeve, when not being worn by the human (para. 18, figs. 1,2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10,11,12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (U.S. Patent No. 2069643) in view of Morris (U.S. 20140165261).
Regarding claims 10-12, Burke fails to teach the mitten further comprises one or more attachment-anchors; wherein the one or more attachment-anchors are located on an exterior of the mitten; wherein the one or more attachment-anchors are for removable attachment of at least one article to the mitten, the one or more attachment-anchors are loop or hook structures, the one or more attachment-anchors are one or more tubing-anchors, configured for securing a section of medical-tubing, wiring, cabling, or cordage to the mitten, such that the section translates with the mitten minimizing dissociation of a medical device from the mitten.
Morris teaches a glove (fig. 1) having a pocket (13) to retain an electronic device (para. 31) and an attachment-anchor (15), the attachment-anchor located on an exterior of the glove (fig. 1); wherein the attachment-anchor is for removable attachment of at least one article to the mitten (para. 34), the attachment-anchor is loop or hook structure (para. 34), the attachment-anchor is a tubing-anchor, configured for securing a section 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pocket to retain an electronic device and an attachment anchor located on the exterior of the mitten of Burke for removable attachment of at least one article to the mitten, the attachment-anchor being a hook or loop structure, the attachment-anchor being a  tubing-anchor, for securing a section of medical-tubing, wiring, cabling, or cordage to the mitten, such that the section translates with the mitten minimizing dissociation of a medical device from the mitten in view of Morris in order to allow easy access to and storage of  an electronic device and headphones while wearing the mitten.
Regarding claim 16 , Burke fails to teach the mitten further comprises one or more pockets; wherein the one or more pockets are located on an exterior of the mitten; wherein the one or more pockets are for removable storage of at least one article.
Morris teaches a glove (fig. 1) having a pocket (13) for removable storage of at least one article (51) (para. 31), the pocket located on an exterior of the glove (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pocket on an exterior of the mitten of Burke; wherein the pocket is for removable storage of at least .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (U.S. Patent No. 2069643) in view of Swain (U.S. 20120180916).
Regarding claim 13, Burke doesn’t specifically teach portions of the elongate-sleeve are at least substantially ultra violet (UV) light permeable to promote production of vitamin D in skin of the arm when the mitten is being worn.
Swain teaches a hand and arm covering garment (1) (fig. 1) including a sleeve (4) including material that is at least substantially ultra violet (UV) light permeable that can promote production of vitamin D in skin of the arm when the garment is being worn (para. 27, mesh-like structure would be UV light permeable due to openings in the fabric and would therefore promote production of vitamin D in skin of the arm when the garment is being worn).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed portions of the the elongate-sleeve of Burke out of mesh-like material such that the material is at least substantially ultra violet (UV) light permeable to  promote production of vitamin D in skin of the arm when the garment is being worn in view of Swain in order to enhance ventilation of the wearer’s arm (para. 27 of Swain).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (U.S. Patent No. 2069643).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the mitten such that a ratio of a length of the hand-cover to a length of the elongate-sleeve is 0.29 to 0.35, including endpoints of this range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)) and doing so would optimize the sleeve length to cover a majority of the wearer’s arm as intended by  Burke (fig. 2).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (U.S. 20100186139) in view of Deering et al. (U.S. Patent No. 5361415).
Regarding claim 22, Kurtz teaches that the mitten can be made of a thicker more insulating fabric (para. 34) but doesn’t specifically teach a thickness of the hand-cover is substantially thicker than a thickness of the elongate-sleeve, wherein such a configuration facilitates the hand-cover in protecting against self-inflicted nail scratches from the human who is wearing the mitten and further facilitates the elongate-sleeve being configured to be removably pulled on and over a forearm and the elbow of the human.
Deering teaches a mitten (10) wherein a thickness of the hand-cover (26) is substantially thicker than a thickness of the elongate-sleeve (20) (fig. 4), wherein such a configuration facilitates the hand-cover in protecting against self-inflicted nail scratches from the human who is wearing the mitten (due to thickness)  and further facilitates the elongate-sleeve being configured to be removably pulled on and over a forearm and the elbow of the human (due to flexibility of the sleeve).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made a thickness of the hand-cover of Kurtz substantially thicker than a thickness of the elongate-sleeve wherein such a configuration facilitates the hand-cover in protecting against self-inflicted nail scratches from the human who is wearing the mitten and further facilitates the elongate-sleeve being configured to be removably pulled on and over a forearm and the elbow of the human in view of Deering in order to provide the hand-cover with greater insulation to keep the wearer’s hand warm while providing less bulk around the wearer’s arm and to maintain the desired elasticity and flexibility of the elongate-sleeve (para. 45).
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered.

Regarding applicant’s argument that Burke teaches two distinct pockets, one for the thumb and one for the other fingers and therefore fails to teach “the hand-cover comprises a same shared pocket; wherein when the hand-cover is being worn on the hand, the fingers and a thumb of the hand are all removably located in the same shared pocket, such that the hand-cover is devoid of separate pockets and devoid of separate openings for the thumb and the fingers”, the examiner contends that the hand-cover of Burke is 2 excluding B as outlined in the rejection above. Therefore, the hand-cover 
Regarding applicant’s argument that Burke’s sleeve portion is not attached to the hand covering because the hand covering seamlessly transitions to the sleeve portion, the examiner contends that the hand covering and sleeve portion are attached to each other in as much as is claimed by the applicant. The applicant has not claimed a seam or any other type of particular attachment. Additionally, applicant’s specification acknowledges that a wrist union may delineate the hand cover from the sleeve and that the wrist union does not have to be a separate physical structure (para. 49). Therefore, applicant’s specification supports the sleeve portion and hand covering being attached seamlessly.
Regarding applicant’s argument that Burke fails to teach the limitations of claim 14 and teaches away from limitations of claim 14 because absorbent pad 8 covers interior portions of the sleeve, the examiner contends that “a majority of interior portions of the elongate-sleeve are configured to come into removable physical contact with skin of the arm” is a recitation of intended use. A recitation of the intended use of the claimed 

Regarding applicant’s arguments that William, Morris, and Swain fail to teach features of applicant’s claim 1, the examiner contends that William, Morris, and Swain are not relied on to teach these features.
Regarding applicant’s argument that Burke teaches away from the claimed configuration of the hand cover, the examiner contends that “teaching away” is used to challenge obviousness type 103 rejections by showing that one reference teaches away from combination with a modifying reference. Burke is not combined with any other references to teach the hand cover configuration.  Burke does not “teach away” from any portion of its own disclosure.
Regarding applicant’s argument that Burke teaches away from the elongate sleeve attached to the hand cover, the examiner contends that “teaching away” is used to challenge obviousness type 103 rejections by showing that one reference teaches away from combination with a modifying reference. Burke is not combined with any other references to teach the elongate sleeve attached to the hand cover and therefore it is not clear how teaching away applies. Burke does not “teach away” from any portion of its own disclosure.

Regarding applicant’s argument that Swain teaches away from and/or fails to disclose limitations of claim 1, the examiner contends that Swain is not relied on to teach features of claim 1.
Regarding applicant’s argument that Burke teaches away from claim 21 because the hand cover is the same part as the elongate sleeve, the examiner contends that Burke teaches the hand-cover (below A, excluding B) is a separate component from the elongate-sleeve (above A) because they are two separate structures separated by A. Additionally, “teaching away” is used to challenge obviousness type 103 rejections by showing that one reference teaches away from combination with a modifying reference. Burke is not combined with any other references to teach this feature. Burke does not “teach away” from any portion of its own disclosure.
Any remaining arguments with respect to the pending have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBY M SPATZ/           Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732